1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      GWENNA FIERRO,
4
                           Plaintiff,
5                                                         2:19-cv-01798-APG-DJA
      vs.                                                 ORDER
6     CLARK COUNTY, NEVADA, DEPARTMENT
      OF AVIATION,
7
                           Defendant.
8
            Before the court is Gwenna Fierro v. Clark County, Nevada, Department of Aviation, case no.
9
     2:19-cv-01798-APG-DJA.
10
            On January 9, 2020, the court met and conferred with the parties and counsel, and a settlement
11
     agreement was reached. The parties were ordered to file a proposed stipulation and order for dismissal on
12
     or before March 9, 2020. (ECF No. 15). To date, no proposed stipulation and order for dismissal has
13
     been filed.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a status hearing scheduled for 2:30 PM, March 20, 2020, in
16
     Courtroom 3D. The status hearing will be vacated upon the filing of the proposed stipulation and order
17
     for dismissal.
18

19
            DATED this 10th day of March, 2020.
20
                                                                 _________________________
21                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25
